718 S.E.2d 375 (2011)
HOSPITAL AUTHORITY
v.
TALFORD.
No. 379A11-1.
Supreme Court of North Carolina.
October 4, 2011.
James C. Fuller, Davidson, for The Charlotte-Mecklenburg Hospital Authority.
Robert M. Talford, Charlotte, for Talford, Robert M.
Brandon Leebrick, Greensboro, Linwood Jones, Raleigh, for N.C. Hospital Association, et al.
The following order has been entered on the motion filed on the 3rd of October 2011 by N.C. Hospital Association, et al. for Extension of Time to File Amici Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 4th of October 2011."